Citation Nr: 1814438	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-15 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a cardiac disability has been received.

3.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.S.
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This appeal before the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO in Portland, Oregon determined that new and material evidence had not been received to reopen claims for service connection for a back disability and a cardiac disability and denied service connection for a bilateral leg disability.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Reno, Nevada.  The Veteran filed a notice of disagreement (NOD) in October 2011.  A statement of the case (SOC) was issued in April 2014 and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

In August 2013, the Veteran and his friend (J.S.) testified during a hearing before a Decision Review Officer (DRO) at the RO.  In May 2016, the Veteran and J.S. testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  Transcripts of these hearings are of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board notes that, following the issuance of the April 2014 SOC, VA treatment records dated from April 2014 to June 22, 2017 have been added to the record. Some of these records are pertinent to the matters on appeal, but this evidence has not been considered by the agency of original jurisdiction (AOJ) in conjunction with the matters on appeal.  Although the Veteran's substantive appeal was received after February 2, 2013 and 38 U.S.C. § 7105 (e) (2012) provides an automatic waiver of initial AOJ review of evidence if a claimant submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal that is filed on or after February 2, 2013, this automatic waiver does not apply to VA-generated evidence (such as the additional VA treatment records in this case) that is not submitted by the claimant.  In this case, no waiver of initial AOJ consideration of the additional evidence has been received.  See 38 C.F.R. § 20.1304 (2017).  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand.

The Board also points that, in an August 2017 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a dental condition, as well as denied claims for increased ratings for cystitis and left shoulder arthritis.  In September 2017, the Veteran filed an NOD. Although an SOC addressing the dental, cystitis, and left shoulder arthritis matters has not yet been issued, the AOJ acknowledged receipt of the Veteran's NOD by way of a September 2017 letter.  Also, information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ has fully acknowledged the Veteran's NOD and is currently in the process of adjudicating the appeal.  As such, the dental, cystitis, and left shoulder arthritis issues will not be addressed at this time and will be the subject of a later Board decision, if ultimately necessary.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.

For reasons expressed below, the matters on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran raised a claim for service connection for a bilateral hip disability on a September 2017 "Notice of Disagreement" form (VA Form 21-0958).  However, as this matter has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal, prior to appellate consideration, is warranted.  Specifically, the record reflects that there are potentially pertinent records outstanding.

The claims file includes records of the Veteran's treatment from the VA Southern Nevada Healthcare System (dated to June 22, 2017), the VA Sierra Nevada Health Care System (dated to April 2014), the Roseburg VA Health Care System (dated to September 2013), the VA Portland Health Care System (dated to December 2012), the Phoenix VA Health Care System (dated to October 2006), the Northern Arizona VA Health Care System (dated to November 2006), and the VA San Diego Healthcare System (dated to October 2008).  A June 2017 VA emergency department note reflects that the Veteran was scheduled for follow up treatment for leg problems on June 28, 2017.  Hence, there are additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, a November 2009 VA cardiology consultation note indicates that the Veteran received treatment for cardiac problems at Desert Springs Hospital in Las Vegas, Nevada.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The Board points out that, as the AOJ has not had an opportunity to consider the additional pertinent VA treatment records associated with the claims file since the April 2014 SOC, and as additional evidence may otherwise be obtained upon remand that is pertinent to the petition to reopen the claim for service connection for a back disability, Board action on the back claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Southern Nevada Healthcare System (dated from June 22, 2017), the VA Sierra Nevada Health Care System (dated from April 2014), the Roseburg VA Health Care System (dated from September 2013), the VA Portland Health Care System (dated from December 2012), the Phoenix VA Health Care System (dated from October 2006), the Northern Arizona VA Health Care System (dated from November 2006), and the VA San Diego Healthcare System (dated from October 2008).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more matter(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, his complete treatment records for a back disability, a cardiac disability, and a leg disability from Desert Springs Hospital in Las Vegas, Nevada, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the petitions to reopen the claims for service connection for a back disability and a cardiac disability and the claim for service connection for a bilateral leg disability in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in April 2014), and all legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




